Citation Nr: 1031306	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10% for low back 
injury residuals with L5-S1 degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from December 1971 to April 1980.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from an October 1999 rating action that denied service 
connection for a low back disability.  

By decision of February 2004, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of July 2005, the Board denied service connection for 
a low back disability.  The Veteran appealed the denial to the 
U.S. Court of Appeals for Veterans Claims (Court).  By April 2006 
Order, the Court vacated the Board's July 2005 decision and 
remanded the matter to the Board for compliance with the 
instructions contained in a March 2006 Joint Motion for an Order 
Vacating and Remanding the Board Decision of the Appellant and 
the VA Secretary.

By decision of December 2006, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By rating action of August 2007, the RO granted service 
connection for low back injury residuals with DJD and assigned an 
initial 10% rating from April 1999.  Because the appeal involves 
a request for a higher rating assigned following the initial 
grant of service connection, the Board has characterized it in 
light of the distinction noted by the Court in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  
  
By decision of February 2010, the Board, in pertinent part, 
denied an initial rating in excess of 10% for low back injury 
residuals with DJD.  The Veteran appealed the denial to the 
Court.  By April 2010 Order, the Court vacated that portion of 
the the Board's February 2010 decision that denied an initial 
rating in excess of 10% for low back injury residuals with DJD, 
and remanded the matter to the Board for compliance with 
instructions contained in an April 2010 Joint Motion for Remand 
of the Appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the higher rating claim on appeal has 
not been accomplished.

In July 2010 written argument, the veteran's attorney argued that 
the current medical evidence of record was inadequate, in that 
the degree and extent to which the Veteran experiences additional 
loss of low back function due to pain, weakness, excess 
fatigability, and incoordination, to include with repeated use 
during flare-ups, has not been adequately evaluated.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2009); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current degree of severity of the Veteran's low back 
disability and how it impairs her functionally are unclear, the 
Board finds that the duty to assist requires that this case be 
remanded to the RO to afford the claimant a new VA orthopedic 
examination by a physician to obtain pertinent clinical 
findings prior to adjudicating the higher rating claim on appeal.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of her claim.  See 38 C.F.R.  § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to her by the 
pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding outpatient treatment and evaluation of the Veteran 
for her low back at the Marion, Indiana VA Medical Center (VAMC) 
from January 2008 up to the present time.  See 38 U.S.C.A. 
§ 5103A(b).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the records 
are received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the higher rating claim on appeal.

Accordingly, this appeal is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Marion, 
Indiana VAMC copies of all records of 
outstanding outpatient treatment and 
evaluation of the Veteran for her low back 
from January 2008 up to the present time.  
In requesting these records, the RO/AMC 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should be 
associated with the claims folder.  

2.  If any records sought are not obtained, 
the RO should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
orthopedic examination by a physician to 
determine the degree of severity of her low 
back injury residuals with DJD.  The 
entire claims folder must be made 
available to the physician designated 
to examine the Veteran, and the 
examination report should include 
discussion of her documented medical 
history and assertions.  All indicated 
studies and tests (to include X-rays, if 
deemed appropriate) should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

All clinical findings should be reported in 
detail, including (a) range of motion 
studies of the thoracolumbar spine, 
expressed in degrees; (b) whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; (c) whether 
there is ankylosis of the entire 
thoracolumbar spine, and if so, whether it 
is favorable or unfavorable; and (d) 
whether there is unfavorable ankylosis of 
the entire spine.  The examiner should also 
render an opinion for the record as to 
whether any limitation of motion of the 
veteran's lumbar spine may best be 
characterized as slight, moderate, or 
severe.  

The doctor must render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine.  
If pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the thoracolumbar spine 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 

The examiner should also comment as to the 
degree and extent that the veteran's low 
back disability impairs her industrially.

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to her by the pertinent VA 
medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the higher rating claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 
consideration of the propriety of (a) 
"staged" ratings per Fenderson, 12 Vet. 
App. at 126, and (b) referral for 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2009) and the 
Court's decision in Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).   

If the Veteran fails to report for the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, the 
RO must furnish her and her attorney an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

